         Case 1:17-cv-02174-APM Document 38 Filed 09/03/19 Page 1 of 3



                             UNITED STATES DISTR ICT COURT
                             FOR THE DISTR ICT OF COLUMBIA




 SIERRA CLUB                                           Case No. 1:17-cv-02174

                Plaintiff,
        v.

 ANDREW WHEELER, in his official
 capacity as Administrator, U.S.
 Environmental Protection Agency,

                Defendant.




         Joint Motion to Stay Litigation and Stipulation to Dismiss the First Claim
       The parties move the Court to stay this litigation pending completion of a partial

settlement agreement they reached.

       Plaintiff filed their Complaint in October 2017, alleging that EPA violated non-

discretionary duties under the Clean Air Act and the Energy Independence and Security Act, 42

U.S.C. §§ 7545 note, 7545(v)(1)-(2). The First Claim alleges that EPA failed to complete and

submit to Congress its second and third Triennial Reports on the environmental and resource-

conservation impacts of the Renewable Fuel Standard program. The Second Claim alleges that

EPA failed to complete “a study to determine whether the renewable fuel volumes required by

this section will adversely impact air quality as a result of changes in vehicle and engine

emissions of air pollutants regulated under this chapter” (the Antibacksliding Study) and to “(A)

promulgate fuel regulations to implement appropriate measures to mitigate, to the greatest extent

achievable, considering the results of the [Antibacksliding Study], any adverse impacts on air



                                                 1
         Case 1:17-cv-02174-APM Document 38 Filed 09/03/19 Page 2 of 3



quality, as the result of the renewable volumes required by this section; or (B) make a

determination that no such measures are necessary.” ECF No. 1.

       Defendant timely answered in January 2018. ECF No. 12. At the parties’ request, the

Court stayed this case to allow them to explore the possibility of resolving this matter without

litigation. ECF No. 15; Orders (Feb. 5 & Apr. 6, 2018). Eventually, the parties proceeded to

litigate this matter, with Plaintiff moving for summary judgment in June 2018, ECF No. 25, and

Defendant filing its combined opposition and cross-motion for summary judgment shortly

afterward, ECF Nos. 27 & 28. Then, in September 2018, the parties re-engaged in good-faith

discussions to try to resolve the dispute, and the Court again stayed the case. ECF No. 30; e.g.,

Minute Orders (Sept. 17, 2018; Apr. 16, 2019; Aug. 2, 2019).

       The parties recently executed a settlement agreement that would partly resolve the

Second Claim. Because it is a partial resolution, the Second Claim cannot be dismissed now.

But the parties ask the Court to stay this case until June 30, 2020, when performance of the

agreement will be complete. Once that happens, the parties will promptly submit a motion to

govern further proceedings as to the Second Claim.

       In addition, the parties hereby stipulate to dismiss, without prejudice, the First Claim

under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

Submitted on September 3, 2019                            /s/ Sue Chen
                                                     Sue Chen
                                                     U.S. Department of Justice
                                                     Environment & Natural Resources Division
                                                     Environmental Defense Section
                                                     P.O. Box 7611
                                                     Washington, D.C. 20044
                                                     Tel: (202) 305-0283
                                                     Fax: (202) 514-8865
                                                     Sue.Chen@usdoj.gov
                                                     Counsel for Defendant

                                                 2
         Case 1:17-cv-02174-APM Document 38 Filed 09/03/19 Page 3 of 3




                                                   Devorah Ancel
                                                   Devorah Ancel
                                                   CA Bar No. 261038
                                                   pro hac vice (admitted 10/24/2017)
                                                   Sierra Club
                                                   2101 Webster Street, Ste. 1300
                                                   Oakland, CA 94612
                                                   (415) 845-7847
                                                   devorah.ancel@sierraclub.org


                                                   Karimah Schoenhut
                                                   D DC Bar No. PA0060
                                                   Karimah Schoenhut
                                                   DC Bar No. 1028390
                                                   Sierra Club
                                                   50 F Street NW, 8th Floor
                                                   Washington, D.C. 20001
                                                   (202) 548-4584
                                                   karimah.schoenhut@sierraclub.org


                                                   Counsel for Plaintiff Sierra Club
                                    Certificate of Service
       I certify that on September 3, 2019, I filed the foregoing with the Court’s CMS/ECF
system, which will send notice to each party.


                                                       /s/ Sue Chen
                                                   Sue Chen




                                               3
